DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 21, the prior arts of record do not teach or disclose a radio frequency device comprising: at least a first diplexer that multiplexes at least a first signal of a first radio frequency band from a first power amplifier and a second signal of a second radio frequency band from a second power amplifier to create a transmit signal; a power measurement module that determines a measured power of at least a portion of the transmit signal; and at least a second diplexer in communication with the first and second power amplifiers, the second diplexer splits the measured power of the transmit signal into the first radio frequency band for communication to the first power amplifier and the second radio frequency band for communication to the second power amplifier.

In regard amended claim 31, the prior arts of record do not teach or disclose a transceiver comprising: a power amplifier module including a plurality of power amplifiers; at least a first diplexer that multiplexes at least a first signal of a first radio frequency band from a first power amplifier and a second signal of a second radio frequency band from a second power amplifier to create a transmit signal; a power measurement module that determines a measured power of at least a portion of the transmit signal; and a second diplexer in communication with the first and second power amplifiers, the second diplexer splits the measured power of the transmit signal into the first frequency band for communication to the first power amplifier and the second frequency band for communication to the second power amplifier.

In regard amended claim 41, the prior arts of record do not teach or disclose a wireless device comprising: an antenna configured to receive and transmit a wireless signal, the antenna capable of transmitting a carrier aggregation signal; a transceiver in communication with the antenna, the transceiver including a plurality of power amplifiers; at least a first diplexer that multiplexes at least a first signal of a first radio frequency band from a first power amplifier and a second signal of a second radio frequency band from a second power amplifier to create a transmit signal; a power measurement module that determines a measured power of at least a portion of the transmit signal; and a second diplexer in communication with the first and second power amplifiers, the second diplexer splits the measured power of the transmit signal into the first frequency band for communication to the first power amplifier and the second frequency band for communication to the second power amplifier.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/06/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476